Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Interpretation
1. Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted "in view of the specification" without importing limitations from the specification into the claims unnecessarily) [MPEP 2106 Sec I, C].
“Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.” Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). [MPEP 2111.01 Sec II].
Thus, the Examiner interprets Applicant’s claims "in view of the specification" and does not “import into a claim limitations that are not part of the claim”.

Allowable Subject Matter
1a. Claims 4, 6-22, 28 and 31-34 are objected to as dependent upon rejected claims, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims, AND are subjected to conditions that Applicant overcomes the non-statutory double patenting rejections described in Sec 1b-1c.

Non-Statutory Double Patenting Rejections
1b. The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A non-statutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

1c. Claims 1-34 are rejected based on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1-14 and 17 of Masri (US 11,184,832 B2, hereinafter Masri ‘832).

Regarding Claims 1-34, the claims are not patentably distinct with Masri ‘832. 
See the following comparison table. 
Table 1 Non-Statutory Double Patenting
Instant Application 17/510,557
Parent Patent 11,184,832
1, A routing method of a mobile ad-hoc network, the mobile ad-hoc network including a plurality of nodes, each node communicating with at least one neighbor via at least one communication link, the method comprising: 

each node transmitting an advertisement; 

each node identifying a link quality with each of the at least one neighbor providing at least one mark based on a link quality metric; 




each node identifying a link operationality with each of the at least one neighbor by evaluating a score calculated from the at least one mark; and 






each node reconstructing at least one route with the at least one neighbor by filtering at least one route construction message related to the link operationality of the at least one neighbor.








[(Examiner’s Comments:
Applicant broadens the claim drastically by deleting a plurality of limitations of parent claim.)]

[(Conclusion: the instant Claim 1 is patentably obvious to parent patent Claim 1.)]


1, A routing method of a mobile ad-hoc network, the mobile ad-hoc network including a plurality of nodes, each node communicating with at least one neighbor via at least one communication link, the method comprising: 

each node transmitting an advertisement; 

each node identifying a link quality with each of the at least one neighbor providing at least one mark based on a link quality metric and comparing the link quality metric received from the advertisement of the at least one neighbor with a high threshold and a low threshold; 

each node identifying a link operationality with each of the at least one neighbor by evaluating a score calculated from the at least one mark, comparing the score with a score-operational (SOP) criterion and with a Score-Non-Operational (SNOP) criterion, and identifying a link-from-neighbor operationality and a link-to-neighbor operationality; and 

each node reconstructing at least one route with the at least one neighbor by filtering at least one route construction message related to the link operationality of the at least one neighbor; 


wherein the step of identifying the link-from-neighbor operationality comprises: marking the link-from-neighbor as directionally Operational (OP) when the score meets the SOP criterion, marking the link-from-neighbor as directionally Non-Operational (NOP) when the score meets the SNOP criterion, and keeping the link-from-neighbor as a previous status when the score does not meet the SOP criterion and the SNOP criterion; and wherein the link quality metric is selected from at least one of: a received signal strength indicator (RSSI), a Bit Error Rate (BER), a Signal to Noise Ratio (SNR), a Signal to Noise and Interference Ratio (SNIR), and any combination thereof.


2, The routing method according to claim 1, wherein the link quality metric is hysteresis-based.

[(Examiner’s Comments:
The claim is nearly the same as parent Claim 2.)]

2, The routing method according to claim 1, wherein the link quality metric is hysteresis-based.

3, The routing method according to claim 1, wherein the step of identifying the link quality further comprises: 

comparing the link quality metric received from the advertisement of the at least one neighbor with a high threshold and a low threshold.


[(Examiner’s Comments:
The claim is nearly the same as part of parent Claim 1.)]


1, ….



comparing the link quality metric received from the advertisement of the at least one neighbor with a high threshold and a low threshold; 

4, The routing method according to claim 3, wherein the link quality metric comprises: 

marking the link quality as high when the link quality metric exceeds the high threshold; 

marking the link quality as low when the link quality metric falls below the low threshold; 

marking the link quality as high when the link quality metric falls below the high threshold, and before the link quality metric falls below the low threshold; 

marking the link quality as low when the link quality metric rises above the low threshold, and before the link quality metric exceeds the high threshold; and 

marking the link quality as low if a timeout timer for receiving the advertisement expires before receiving a new advertisement from the at least one neighbor.

2, The routing method according to claim 1, wherein the link quality metric is hysteresis-based.

[(Examiner’s Comments:
The claim is nearly the same as parent Claim 2.)]


3, The routing method according to claim 1, wherein the link quality metric comprises: 

marking the link quality as high when the link quality metric exceeds the high threshold; 

marking the link quality as low when the link quality metric falls below the low threshold; 

marking the link quality as high when the link quality metric falls below the high threshold, and before the link quality metric falls below the low threshold; 

marking the link quality as low when the link quality metric rises above the low threshold, and before the link quality metric exceeds the high threshold; and 

marking the link quality as low if a timeout timer for receiving the advertisement expires before receiving a new advertisement from the at least one neighbor.

5, The routing method according to claim 3, wherein the link quality metric is selected from at least one of: 

a received signal strength indicator (RSSI), a Bit Error Rate (BER), a Signal to Noise Ratio (SNR), a Signal to Noise and Interference Ratio (SNIR), and any combination thereof.


[(Examiner’s Comments:
The claim is nearly the same as part of parent Claim 1.)]


1, ……



a received signal strength indicator (RSSI), a Bit Error Rate (BER), a Signal to Noise Ratio (SNR), a Signal to Noise and Interference Ratio (SNIR), and any combination thereof.


6, The routing method according to claim 4, wherein the low threshold is selected to be higher than a sensitivity of a recipient node.


[(Examiner’s Comments:
The claim is nearly the same as parent Claim 2.)]

4, The routing method according to claim 3, wherein the low threshold is selected to be higher than a sensitivity of a recipient node.

7, The routing method according to claim 5, wherein the step of identifying link operationality further comprises: 


comparing the score with a score-operational (SOP) criterion and with a Score-Non-Operational (SNOP) criterion.


[(Examiner’s Comments:
The claim is nearly the same as part of parent Claim 1.)]









1, ……..
comparing the score with a score-operational (SOP) criterion and with a Score-Non-Operational (SNOP) criterion, 
8, The routing method according to claim 7, wherein the step of identifying link operationality further comprises: 

identifying a link-from-neighbor operationality and a link-to-neighbor operationality.





[(Examiner’s Comments:
The claim is paraphrase and simplify of parent Claims 5 and 8.)]


5, The routing method according to claim 1, wherein the step of identifying the link-to-neighbor operationality comprises: 

marking the link-to-neighbor as directionally NOP when each node does not find each node's own IP address in the advertisement;

8, The routing method according to claim 1, wherein a link-with-neighbor is marked as bidirectionally OP when both link-from-neighbor and link-to-neighbor meet the OP criterion.

9, The routing method according to claim 8, wherein the step of identifying the link-from-neighbor operationality comprises: 

marking the link-from-neighbor as directionally Operational (OP) when the score meets the SOP criterion; marking the link-from-neighbor as directionally Non-Operational (NOP) when the score meets the SNOP criterion; and 

keeping the link-from-neighbor as a previous status when the score does not meet the SOP criterion and the SNOP criterion.


[(Examiner’s Comments:
The claim is nearly the same as part of parent Claim 1.)]


1, ….



marking the link-from-neighbor as directionally Operational (OP) when the score meets the SOP criterion, marking the link-from-neighbor as directionally Non-Operational (NOP) when the score meets the SNOP criterion, and 

keeping the link-from-neighbor as a previous status when the score does not meet the SOP criterion and the SNOP criterion; and 


10, The routing method according to claim 9, wherein the step of identifying the link-to-neighbor operationality comprises: 

marking the link-to-neighbor as directionally NOP when each node does not find each node's own IP address in the advertisement; 

marking the link-to-neighbor as Going-Non-Operational (GNOP) when the score to the at least one neighbor meets the SNOP criterion when each node finds each node's own IP address in the advertisement; and 

marking the link-to-neighbor as directionally OP when the score to the at least one neighbor does not meet the SNOP criterion when each node finds each node's own IP address in the advertisement.

[(Examiner’s Comments:
The claim is nearly the same as part of parent Claim 5.)]


5, The routing method according to claim 1, wherein the step of identifying the link-to-neighbor operationality comprises: 

marking the link-to-neighbor as directionally NOP when each node does not find each node's own IP address in the advertisement; 

marking the link-to-neighbor as Going-Non-Operational (GNOP) when the score to the at least one neighbor meets the SNOP criterion when each node finds each node's own IP address in the advertisement; and 

marking the link-to-neighbor as directionally OP when the score to the at least one neighbor does not meet the SNOP criterion when each node finds each node's own IP address in the advertisement.

11, The routing method according to claim 9, wherein the score to the at least one neighbor is calculated based on the link quality metric of an advertised last j marks.

[(Examiner’s Comments:
The claim is nearly the same as part of parent Claim 6.)]


6, The routing method according to claim 1, wherein the score to the at least one neighbor is calculated based on the link quality metric of an advertised last j marks.

12, The routing method according to claim 10, wherein the score to the at least one neighbor is calculated based on the link quality metric of an advertised last j−1 marks and assuming that the j.sup.th mark has a low-quality.


[(Examiner’s Comments:
The claim is nearly the same as parent Claim 7.)]

7, The routing method according to claim 5, wherein the score to the at least one neighbor is calculated based on the link quality metric of an advertised last j−1 marks and assuming that the jth mark has a low-quality.

13, The routing method according to claim 8, wherein a link-with-neighbor is marked as bidirectionally OP when both link-from-neighbor and link-to-neighbor meet the OP criterion.

[(Examiner’s Comments:
The claim is nearly the same as parent Claim 8.)]

8, The routing method according to claim 1, wherein a link-with-neighbor is marked as bidirectionally OP when both link-from-neighbor and link-to-neighbor meet the OP criterion.

14, The routing method according to claim 8, further comprises: broadcasting a Route Failure Message (RFM) when a link-with-neighbor is marked as NOP.

[(Examiner’s Comments:
The claim is nearly the same as parent Claim 9.)]

9, The routing method according to claim 1, further comprises: broadcasting a Route Failure Message (RFM) when a link-with-neighbor is marked as NOP.

15, The routing method according to claim 8, wherein the step of identifying link operationality further comprises: determining the link-from-neighbor operationality and the link-to-neighbor operationality under data packet transmission failure.

[(Examiner’s Comments:
The claim is nearly the same as parent Claim 10.)]

10, The routing method according to claim 1, wherein the step of identifying link operationality further comprises: determining the link-from-neighbor operationality and the link-to-neighbor operationality under data packet transmission failure.

16, The routing method according to claim 15, 



wherein the step of determining the link-from-neighbor operationality and the link-to-neighbor operationality under data packet transmission failure further comprises: 

increasing a packet retransmission counter by 1 when a data packet transmission has failed; 

increasing a dropped packet counter by 1 when the data packet retransmission counter exceeds a predetermined number of retransmission tries, R; and marking both the link-to-neighbor and the link-from-neighbor as NOP when the dropped packet counter exceeds a predetermined number of dropped packets, N.


[(Examiner’s Comments:
The claim is nearly the same as part of parent Claim 11.)]


11, …..
identifying a link-from-neighbor operationality and a link-to-neighbor operationality; 

determining the link-from-neighbor operationality and the link-to-neighbor operationality under data packet transmission failure, 


increasing a packet retransmission counter by 1 when a data packet transmission has failed, 

increasing a dropped packet counter by 1 when the data packet retransmission counter exceeds a predetermined number of retransmission tries, R, and marking both the link-to-neighbor and the link-from-neighbor as NOP when the dropped packet counter exceeds a predetermined number of dropped packets, N;
17, The routing method according to claim 16, further comprise: 

retransmitting data packet when the data packet retransmission counter is below the predetermined number of retransmission tries, R.


[(Examiner’s Comments:
The claim is nearly the same as parent Claim 12.)]

12, The routing method according to claim 11, further comprise: 

retransmitting data packet when the data packet retransmission counter is below the predetermined number of retransmission tries, R.




18, The routing method according to claim 16, further comprise: 

resetting the packet retransmission counter, and retransmitting data packet when the dropped packet counter is below the predetermined number of dropped packets, N.


[(Examiner’s Comments:
The claim is nearly the same as parent Claim 13.)]

13, The routing method according to claim 11, further comprise: 

resetting the packet retransmission counter, and retransmitting data packet when the dropped packet counter is below the predetermined number of dropped packets, N.

19, The routing method according to claim 14, wherein the step of filtering route construction messages comprises 



responding to a Seek Route Message (SRM) from the at least one neighbor and responding to the RFM from the at least one neighbor.


[(Examiner’s Comments:
The claim is nearly the same as part of parent Claim 14.)]

14, …..
each node reconstructing at least one route with the at least one neighbor by filtering at least one route construction message related to the link operationality of the at least one neighbor and 

responding to a Seek Route Message (SRM) from the at least one neighbor and responding to the RFM from the at least one neighbor; 

20, The routing method according to claim 19, wherein responding to SRM comprises: 

discarding the received SRM when each node receives an SRM over a NOP link-with-neighbor; and discarding the received SRM if the link-to-neighbor is marked as GNOP when each node receives an SRM over an OP link-with-neighbor.

[(Examiner’s Comments:
The claim is nearly the same as part of parent Claim 14.)]


14, ….


discarding the received SRM when each node receives the SRM over a NOP link-with-neighbor; and discarding the received SRM if the link-to-neighbor is marked as GNOP when each node receives an SRM over an OP link-with-neighbor; 
21, The routing method according to claim 18, wherein responding to the RFM comprises: 

discarding the received RFM when each node receives the RFM over the NOP link-with-neighbor.

[(Examiner’s Comments:
The claim is nearly the same as part of parent Claim 14.)]



14, …..


discarding the received RFM when each node receives the RFM over the NOP link-with-neighbor; 
22, The routing method according to claim 19, wherein responding to the RFM comprises: 

when each node receives the RFM over an OP link-with-neighbor, 

marking the link-to-neighbor as NOP if the RFM has each node's own IP address among a list of non-reachable destinations; and invalidating the route using that link.


[(Examiner’s Comments:
The claim is nearly the same as part of parent Claim 14.)]


14, ….


when each node receives the RFM over an OP link-with-neighbor, 

marking the link-to-neighbor as NOP if the RFM has each node's own IP address among a list of non-reachable destinations; and invalidating the route using that link.

Claim 23 is rejected base on the same rationales of Claim 1.

Claim 24 is rejected base on the same rationales of Claim 1.

25, A mobile ad-hoc network comprising: 

a plurality of point of attachment (PoA) forming a coverage area, each PoA configured to provide a communication link for a mobile node; 

each PoA identifying a link quality metric for the communication link with the mobile node; 

the plurality of PoA located such that: 

when the mobile node is within the coverage area, the mobile node has at least one operational link with at least one PoA of the plurality of PoA; 

when the mobile node moves within the area of coverage, the at least one operational link is degrading and the communication link with at least one other PoA is improving; and 

when the mobile node has only one operational link, a travel time for the mobile node to travel between the PoA with the operational link to the at least one other PoA is less than a time for the mobile node to mark the operational link as non-operational and select the communication link as operational.






[(Examiner’s Comments:
Applicant broadens the claim drastically by deleting a plurality of limitations of parent claim 17.)]

[(Conclusion: the instant Claim 25 is patentably obvious to parent patent Claim 17.)]

17, A mobile ad-hoc network comprising: 

a plurality of point of attachment (PoA) forming a coverage area, each PoA configured to provide a communication link for a mobile node; 

each PoA identifying a link quality metric for the communication link with the mobile node; 

the plurality of PoA located such that: 

when the mobile node is within the coverage area, the mobile node has at least one operational link with at least one PoA of the plurality of PoA; 

when the mobile node moves within the area of coverage, the at least one operational link is degrading and the communication link with at least one other PoA is improving; and 

when the mobile node has only one operational link, a travel time for the mobile node to travel between the PoA with the operational link to the at least one other PoA is less than a time for the mobile node to mark the operational link as non-operational and select the communication link as operational; 

each PoA compares the link quality metric received from an advertisement with a high threshold and a low threshold; the at least one operational link is identified by: 

comparing a score with a score-operational (SOP) criterion and with a Score-Non-Operational (SNOP) criterion, identifying a link-from-neighbor operationality and a link-to-neighbor operationality; and 

determining the link-from-neighbor operationality comprises: 

marking the link-from-neighbor as directionally Operational (OP) when the score meets the SOP criterion, marking the link-from-neighbor as directionally Non-Operational (NOP) when the score meets the SNOP criterion, and 

keeping the link-from-neighbor as a previous status when the score does not meet the SOP criterion and the SNOP criterion.

Claims 26-35 are rejected base on the same rationales of Claims 2-10.






Claim Rejections - 35 USC § 103
2. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

2a. Claims 1-3, 5, 23-27 and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Sihlbom (US 20180332563 A1) in view of Adams (US 20110235550 A1).

2b. Summary of the Cited Prior Art
Sihlbom discloses a method for autonomous topology configuration and path selection (Fig 1-15).
Adams discloses a method for Ad-Hoc mobile network topology management (Fig 1-3).

2c. Claim Analysis
Regarding Claim 1, Sihlbom discloses:
A routing method of a mobile ad-hoc network, the mobile ad-hoc network including a plurality of nodes, each node communicating with at least one neighbor via at least one communication link, the method comprising
[(Sihlbom discloses a method for autonomous topology configuration and path selection, see:
[0046] FIG. 1 illustrates an example of a system 100 for wireless communication that supports autonomous mesh topology in accordance with aspects of the present disclosure.  System 100 in some examples may be a wireless local area network (WLAN) (also known as a Wi-Fi network) configured in accordance with various aspects of the present disclosure.  In some examples, system 100 may be a mesh network with least two pathways to each node, forming a net-like organization.  When each node is connected to every other node, the network is said to be fully meshed.  When only some of the nodes are linked, switching is required to make all the connections and the network is said to be partially meshed, or partially connected. 
Fig 1-15)]:
each node transmitting an advertisement
[(Sihlbom discloses that a plurality of nodes may broadcast beacons that function as advertisement, include configuration information for connection and routing, see:
[0050] Existing nodes 115 in system 100 may also broadcast beacons.  The beacons may include configuration information for nodes seeking to join a mesh network.  The existing nodes 115, in some examples, may be seed nodes with a connection to a core network.  For example, in mesh networks a seed node may have a physically wired or wireless connection to a network connection (e.g., DSL).  The seed node may share its connection to the core network with other existing neighboring nodes in the mesh network. 
[0153] At block 1305 the node 115 may scan for a plurality of beacon signals using the one or more radios of the plurality of radios.  The operations of block 1305 may be performed according to the methods described with reference to FIGS. 1 through 7.  In certain examples, aspects of the operations of block 1305 may be performed by a scanning component as described with reference to FIGS. 8 through 11. 
[0154] At block 1310 the node 115 may receive the plurality of beacon signals from a plurality of nodes based on the scanning.  The operations of block 1310 may be performed according to the methods described with reference to FIGS. 1 through 7.  In certain examples, aspects of the operations of block 1310 may be performed by a scanning component as described with reference to FIGS. 8 through 11. 
Fig 13, Steps 1305-1315; see also Fig 1-7)];
each node identifying a link quality with each of the at least one neighbor providing at least one mark based on a link quality metric
[(Sihlbom discloses each node analyzes a performance metric of each of the plurality of beacon signal, see:
	[0155] At block 1315 the node 115 may analyze a performance metric of each of the plurality of beacon signals.  The operations of block 1315 may be performed according to the methods described with reference to FIGS. 1 through 7.  In certain examples, aspects of the operations of block 1315 may be performed by a performance component as described with reference to FIGS. 8 through 11. 
 	Fig 13, Steps 1315-1320; see also Fig 1-7)];
each node identifying a link operationality with each of the at least one neighbor by evaluating a score calculated from the at least one mark
[(Sihlbom discloses assigning a priority or score for each links detected, see:
[0067] Each node 215 may attempt to connect on far end nodes with a best link quality (i.e., a link quality above a threshold).  If connection attempts fail, a second best found link may selected.  In other words, one or more link qualities associated with one or more nodes may be assigned a priority or score level.  The priority or score level may be an indication of the quality of the link between two nodes.  In some examples, the nodes 215 may store the assigned priority or score level for links in a local storage of the node.  In some examples, a node 215 may consult the assigned priority or score level when establishing new connections.  For instance, if at any time a connection is dropped between a node with higher priority or score level.  In some cases, the node may repeat scanning and attempting reconnection to a target node of a number of nodes in a mesh network. 
	[0156] At block 1320 the node 115 may determine a potential link quality between the node 115 and each of the plurality of nodes based on analyzing the performance metric.  The operations of block 1320 may be performed according to the methods described with reference to FIGS. 1 through 7.  In certain examples, aspects of the operations of block 1320 may be performed by a performance component as described with reference to FIGS. 8 through 11. 
	Fig 13, Steps 1315-1330; see also Fig 1-7)];
each node reconstructing at least one route with the at least one neighbor by filtering at least one route construction message related to the link operationality of the at least one neighbor
[(Sihlbom discloses route selection based on link priority or score, see:
	[0157] At block 1325 the node 115 may select a node of the plurality of nodes based on the potential link quality of the selected node.  The operations of block 1325 may be performed according to the methods described with reference to FIGS. 1 through 7.  In certain examples, aspects of the operations of block 1325 may be performed by a selection component as described with reference to FIGS. 8 through 11. 
 	[0158] At block 1330 the node 115 may establish a connection between the node 115 and the selected node.  The operations of block 1330 may be performed according to the methods described with reference to FIGS. 1 through 7.  In certain examples, aspects of the operations of block 1330 may be performed by a connection establishing component as described with reference to FIGS. 8 through 11. 
 	Fig 13, Steps 1315-1330; see also Fig 1-7)].
	Sihlbom discloses about mesh network autonomous configuration and path selection, but does not use the term “ad-hoc”.
	However, Adams discloses:
A routing method of a mobile ad-hoc network, the mobile ad-hoc network including a plurality of nodes, each node communicating with at least one neighbor via at least one communication link, the method comprising
[(Adams discloses comparing link quality scores with a plurality of thresholds, see:
[0055] In a preferred embodiment, the HNW neighbourhood connection management function extracts appropriate global topology management parameters from the global topology database, weights them with network policy weights and adds them into the link desirability score described above in the neighbourhood connection management function.  The enhanced desirability score is then compared to thresholds by the neighbourhood connection management function and links are formed or dropped depending on how the desirability score compares to the threshold values.  Several different thresholds are used for different decision cases such as whether a link is to be formed to a newly discovered node, whether a new link should be formed to a node that has been known for some time, whether a link should be dropped, whether a link should be pre-empted as a more desirable link is possible and so forth.  Examples of global topology information parameters that are useful for this purpose include but are not limited to: the number of different network layer routes that use a particular link, the number of nodes that are only reachable via routes that contain a particular link, the impact to total network throughput if a particular link is formed or dropped, the impact to average and/or maximum end-to-end latency if a particular link is either formed or dropped, the number of alternate routes that are lost or gained if a particular link is formed or dropped, the number of routes to a particular high priority node that use a particular link, the number of alternate routes gained or lost to a particular high priority node or set of high priority nodes if a particular link is formed or dropped, etc. Other global topology parameters may also be used to guide the neighbourhood connection management decisions 
	Fig 1-3)].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate Sihlbom’s method for autonomous topology configuration and path selection with Adams’ method for Ad-Hoc mobile network topology management with the motivation being to extend range and improve throughput of networks (Adams, Para 0048).

Regarding Claim 2, Sihlbom discloses:
wherein the link quality metric is hysteresis-based
[(Sihlbom discloses a plurality of link quality metric that are hysteresis in nature, see:
[0026] In some examples of the method, apparatus, and non-transitory computer-readable medium described above, the performance metric comprises a channel quality indicator (CQI), a received signal strength indicator (RSSI), a signal-to-noise-ratio (SNR) indicator, or any combination thereof.  
Fig 13; see also Fig 1-7 and 12-15)].

Regarding Claim 3, Sihlbom does not disclose about this claim.
However Adams discloses:
wherein the step of identifying the link quality further comprises: comparing the link quality metric received from the advertisement of the at least one neighbor with a high threshold and a low threshold
[(Adams discloses comparing link quality scores with a plurality of thresholds, see:
[0055] In a preferred embodiment, the HNW neighbourhood connection management function extracts appropriate global topology management parameters from the global topology database, weights them with network policy weights and adds them into the link desirability score described above in the neighbourhood connection management function.  The enhanced desirability score is then compared to thresholds by the neighbourhood connection management function and links are formed or dropped depending on how the desirability score compares to the threshold values.  Several different thresholds are used for different decision cases such as whether a link is to be formed to a newly discovered node, whether a new link should be formed to a node that has been known for some time, whether a link should be dropped, whether a link should be pre-empted as a more desirable link is possible and so forth.  Examples of global topology information parameters that are useful for this purpose include but are not limited to: the number of different network layer routes that use a particular link, the number of nodes that are only reachable via routes that contain a particular link, the impact to total network throughput if a particular link is formed or dropped, the impact to average and/or maximum end-to-end latency if a particular link is either formed or dropped, the number of alternate routes that are lost or gained if a particular link is formed or dropped, the number of routes to a particular high priority node that use a particular link, the number of alternate routes gained or lost to a particular high priority node or set of high priority nodes if a particular link is formed or dropped, etc. Other global topology parameters may also be used to guide the neighbourhood connection management decisions 
	Fig 1-3)].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate Sihlbom’s method for autonomous topology configuration and path selection with Adams’ method for Ad-Hoc mobile network topology management with the motivation being to extend range and improve throughput of networks (Adams, Para 0048).

Regarding Claim 5, Sihlbom discloses:
wherein the link quality metric is selected from at least one of: a received signal strength indicator (RSSI), a Bit Error Rate (BER), a Signal to Noise Ratio (SNR), a Signal to Noise and Interference Ratio (SNIR), and any combination thereof
[(see:
[0026] In some examples of the method, apparatus, and non-transitory computer-readable medium described above, the performance metric comprises a channel quality indicator (CQI), a received signal strength indicator (RSSI), a signal-to-noise-ratio (SNR) indicator, or any combination thereof.  
Fig 13; see also Fig 1-7 and 12-15)].

	
Regarding Claim 23, the claim discloses similar features as of Claim 1, and is rejected based on the same rationales of Claim 1.
Regarding Claim 24, the claim discloses similar features as of Claim 1, and is rejected based on the same rationales of Claim 1.
Regarding Claims 25-27 and 29-30, the claims disclose similar features as of Claims 1-3, 5 and 3, and are rejected based on the same rationales of Claims 1-3, 5 and 3. Further, the POA (point of attachment) in Claims 25 is equivalent to “node” in Claim 1.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jung-Jen Liu whose telephone number is 571-270-7643.  The examiner can normally be reached on Monday to Friday, 9:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B. Yao can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUNG LIU/Primary Examiner, Art Unit 2473